Case 2:19-bk-52868       Doc 111     Filed 10/16/19 Entered 10/16/19 13:23:30          Desc Main
                                    Document      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 In Re:                                       :      Case No. 19-52868
                                              :
          Leonard Nyamusevya, Sr.             :      Chapter 7
                                              :
                        Debtor.               :      Judge John E. Hoffman, Jr.



                        TRUSTEE’S ABANDONMENT OF PROPERTY


          The undersigned Trustee has determined the real estate located at 2064 Worcester Court,

 Columbus Ohio 43232 herein has no equity for the benefit of unsecured creditors. The Trustee

 hereby abandons the following described property as an asset that is of inconsequential value to

 the estate; to wit:


                                  See Attached Legal Description

              FOR LEGAL DESCRIPTION, SEE EXHIBIT A ATTACHED HERETO


                                                     /s/Christal L. Caudill, Trustee
                                                     Christal L Caudill, Trustee
                                                     3757 Attucks Drive
                                                     Powell, Ohio 43065
                                                     clcaudill@caudill-law.com
                                                     (614) 389-4942 (Telephone)
                                                     (614) 389-3857 (Facsimile)
Case 2:19-bk-52868       Doc 111     Filed 10/16/19 Entered 10/16/19 13:23:30            Desc Main
                                    Document      Page 2 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Trustee’s Abandonment of the Property, was
 served electronically on the date of filing through the court’s ECF System on all ECF
 participants registered in this case at the email address registered with the court and by ordinary
 U.S. Mail on this the 16th day of October 2019 addressed to:

 Leonard Nyamusevya, Sr.
 PO Box 314
 Reynoldsburg, OH 43068

 Consolata Nkurunziza - TitleHolder
 3211 Charlemagne Avenue
 Hazel Crest, IL 60429


                                              /s/Christal L. Caudill
                                              Christal L. Caudill, Trustee
Case 2:19-bk-52868   Doc 111    Filed 10/16/19 Entered 10/16/19 13:23:30   Desc Main
                               Document      Page 3 of 3



                                    Exhibit “A”




                                          2
